IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TERRENCE M. BOOTH,

Petitioner,
v. Civil Action No. 3:19CV194
COMMONWEALTH OF VIRGINIA, ef al.,

Respondents.

MEMORANDUM OPINION

Terrence M. Booth, a Virginia inmate proceeding pro se and in forma pauperis, filed a
Petition for a Writ of Mandamus. (ECF No. 1.) For the reasons that follow, the Court will
dismiss the action as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A.

I. Preliminary Review

Pursuant to the Prison Litigation Reform Act (““PLRA”) this Court must dismiss any
action filed by a prisoner if the Court determines that the action (1) “is frivolous,” or (2) “fails to
state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A.
The first standard includes claims based upon “an indisputably meritless legal theory,” or claims
where the “factual contentions are clearly baseless.” Clay v. Yates, 809 F. Supp. 417, 427 (E.D.
Va. 1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). The second standard is the
familiar standard for motions to dismiss brought pursuant to Federal Rule of Civil Procedure
12(b)(6).

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing SA Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiff's well-pleaded
allegations are taken as true and a court must view the complaint in the light most favorable to
the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin,
980 F.2d at 952. This principle applies only to factual allegations, however, and “a court
considering a motion to dismiss can choose to begin by identifying pleadings that, because they
are no more than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556
U.S. 662, 679 (2009).

The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the .. . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v. Gibson, 355 U.S. 41,
47 (1957)). Plaintiffs cannot satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” Jd. (citations
omitted). Instead, a plaintiff must allege facts sufficient “to raise a right to relief above the
speculative level,” id. (citation omitted), stating a claim that is “plausible on its face,” id. at 570,
rather than merely “conceivable.” Jd. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Bell Ail. Corp., 550 U.S. at 556). In
order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the
plaintiff must “allege facts sufficient to state all the elements of [his or] her claim.” Bass v. EI.
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft

Corp., 309 F.3d 193, 213 (4th Cir. 2002); Jodice v. United States, 289 F.3d 270, 281 (4th
Cir. 2002)). Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574
F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate’s advocate, sua sponte developing
statutory and constitutional claims the inmate failed to clearly raise on the face of his or her
complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring);

Beaudet v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

II. Allegations

Booth seeks to dismiss pending criminal charges filed against him in the state “due to
constitutional infirmities/technicalities.”! (Pet. Writ. Mand. 1.) Booth names the
Commonwealth of Virginia, Mark Herring, and “CWA” (Commonwealth’s Attorney) Katherine
Mary Beye as Respondents. Booth alleges:

1. That on or about May 2, 2018, (2) two Norfolk Sheriff's Officers, acting under
color of state law, executed a warrant (use of F/A committing a felony), committing
a forgery of a Norfolk police officer’s signature. CWA Office refuse[d] to
prosecute the rogue sheriffs. They admitted to their complicity. CWA office duty
is to charge sheriffs ....

2. That on or about August 17, 2018, Sheriff Joseph P. Baron forwarded the case
to the Norfolk Police Dept. for further investigation. It was learned that the sheriffs
were caught on camera and admitted to their complicity. Det. M.R. Crank (forgery
unit) stated: “So you won't get outta the charges, we’re (state’s attorney) gonna
nol. pros. the charges and upgrade them. We don’t know yet.”....

3. That on or about September 5, 2018, Petitioner was indicted (like Crank stated)
on additional upgraded charged, which were “trumped-up” to cover up the sheriff's
deliberate deception of the court and jurors. Such a contrivance by the state to
deceive the court involves guile, perjury, prosecutorial misconduct, and corruption
of a truth-seeking function of the trial process, which vitiated the entire proceeding.
CWA Katherine Mary Beye was in cahoots with M.R. Crank (NPD) to deter
Petitioner from technicalities/dismissal.

4. That on or about September 9, 2018, Petitioner was told by the magistrate that
he would be arraigned the ensuing day. Six months have elapsed [and] he has not
been arraigned, pursuant to the Supreme Court mandate (72 hrs). Petitioner
contends that his Sixth Amend. Right (to be informed of the nature and cause of the
accusation), Fifth [and] Fourteenth Amendment right (procedural due process) have

 

' The Court employs the pagination assigned to Petition for a Writ of Mandamus by the
CM/ECF docketing system. The Court corrects the capitalization, punctuation, and spacing and
omits the emphasis in quotations from the Petition for a Writ of Mandamus.

3
been transgressed. On October 22, 2018 and Feb. 25, 2019, Petitioner was

scheduled to be tried by a jury of peers without an arraignment.

5. That on or about October 19, 2018, Petitioner filed a Writ of Mandamus in

Norfolk Circuit Court. They refuse[d] to respond. Petitioner seeks federal relief.
(id. at 1-2.) The only relief that Booth seeks is “dismissal of all charges due to constitution[al]
infirmaties ....” (id. at 2.)

Ill. Analysis

Booth asks this Court for relief that it cannot provide: specifically, granting mandamus
relief and dismissing his state criminal charges. Although Booth wants this Court to order the
Commonwealth of Virginia, the Attorney General of Virginia, and the Commonwealth’s
Attorney’s Office to dismiss the state criminal charges against him, this Court lacks jurisdiction
to grant mandamus relief against state officials or state agencies. See Davis v. Lansing, 851 F.2d
72, 74 (2d Cir. 1988); Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.
1969); Islam v. Va. Supreme Court, No. 3:07CV418, 2007 WL 3377884, at *1 (E.D. Va. Nov.
13, 2007) (citation omitted), Accordingly, Booth’s Petition for a Writ of Mandamus (ECF No.
1) will be DENIED and the action will be dismissed as legally frivolous.

IV. Conclusion

Booth’s Petition for a Writ of Mandamus (ECF No. 1) will be DENIED. The action will
be DISMISSED WITH PREJUDICE as legally frivolous. The Clerk will be DIRECTED to note
the disposition of the action for purposes of 28 U.S.C. § 1915(g).

An appropriate Order will accompany this Memorandum Opinion.

   
 
  

M. Hannah L
United States

Date: SEP 2 / 2018

Richmond, Virginia
